Citation Nr: 1713583	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-07 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active duty in the U.S. Army from January 1986 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issue was remanded by the Board in November 2014 for additional evidentiary development and has now returned for further appellate action.


FINDING OF FACT

The Veteran's psychiatric disability did not originate in service, is not otherwise related to service, and was not caused or aggravated by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated August 27, 2010.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained a VA medical opinion in May 2012 and February 2015.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran is seeking service connection for psychiatric problems which he asserts had their onset during military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as psychosis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Major depressive disorder is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Nor is it defined as a "psychosis" for VA purposes.  See 38 C.F.R. § 3.384 (2016).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records are entirely negative for psychiatric abnormality of any sort, including major depressive disorder, either in the way of a relevant subjective complaints or objective clinical finding such as a pertinent diagnosis.  A September 1988 "chapter" examination conducted about a month prior to service separation shows the Veteran denied depression, excessive worry, or nervous trouble of any sort and clinical evaluation of his psychiatric system was normal.

There are also no medical records immediately after the Veteran's service discharge that contain a diagnosis of depression.  The earliest medical evidence of treatment for psychiatric symptomatology is found in VA clinical records beginning in 2010 when the Veteran was enrolled in a SDTP (Substance Dependence Treatment Program) for cocaine and alcohol dependence.  The Veteran reported a maladaptive pattern of alcohol and cocaine use that had resulted in compounding problems in the life areas of work, health, incarceration, interpersonal relationships, and self sufficiency.  Later records show a diagnosis of depressive disorder was included on the Veteran's "Problem List.  VA mental health outpatient treatment records from the Houston VAMC dated from 2010 through 2014.  These treatment records do not suggest that any psychiatric symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

The Veteran was afforded VA examination in connection with his claim in May 2012.  The examiner reviewed claims file and the Veteran's family history, occupational and educational history, service history, and prior mental health treatment.  Appropriate psychiatric testing was conducted and Axis I diagnoses of alcohol dependence, cocaine dependence, and depressive disorder in partial remission.  The examiner found that the depressive disorder was less likely as not secondary to the service-connected hearing loss, but rather was partially controlled by medication and appeared to be most related to the Veteran's life stressors (substance abuse recovery, homelessness, employment) and phase of life issues.

An additional medical opinion was obtained in February 2015, by a VA physician who performed a review of the Veteran's claims file including service treatment records, post-service outpatient treatment reports, and the Veteran's lay statements in support of her conclusion.  She concurred with prior examiner's opinion that the Veteran's depressive disorder was less likely than not related to his hearing loss.  She noted that the Veteran's depressive symptoms remained controlled by medication and that no new depressive disorder related to his hearing loss had developed.  She also noted that the Veteran reported normal affective symptoms related to his hearing loss, which did not constitute a mental disorder secondary to or aggravated by it.  

In this case, there is no probative and competent medical evidence of record to indicate that the service-connected hearing loss disability plays any role in the development or worsening of the Veteran's major depressive disorder.  Notably, both of the medical opinions on file fail to support the Veteran's claim and together are highly probative as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the course of the Veteran's major depressive disorder, the results of their personal clinical evaluations, and the Veteran's belief that depression developed or was made worse by his hearing loss.  As a result, they were both able to fully address the salient question as to the origin of the Veteran's major depressive disorder and its relationship to his hearing loss.  There are no favorable competent opinions of record, and no other medical evidence of record suggests a relationship between the two.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of major depressive disorder, the Board notes that service treatment records fail to reveal any significant psychiatric complaints prior to his separation from service in October 1988.  There is also no evidence of psychiatric symptoms in the immediate years after separation.  The earliest relevant medical evidence is found in VA clinical records dated in 2010, 22 years after his separation from service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Furthermore, there is no competent evidence linking major depressive disorder to the Veteran's military service many years earlier and he has not submitted any medical opinion that relates it to his service/events therein. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of major depressive disorder (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the various types of mental disorders, medical conditions as well as psychosocial and environmental problems that contribute to mental disorders, and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his major depressive disorder years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (b).

ORDER

Service connection for major depressive disorder is denied.  




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


